Amendment Number 1 (“Amendment #1”)

to the

Overture Master Agreement (“Agreement”)

between

Overture Services, Inc. (“Overture”) and Viewpoint Corporation (“Publisher”)

Effective Date of Agreement: January 14, 2004

This Amendment #1 to the above referenced Agreement is made and entered into
effective as of May 11, 2004 (“Amendment Effective Date”) by and between
Overture Services, Inc., a Delaware corporation with its principal place of
business at 74 North Pasadena Avenue, 3rd Floor, Pasadena, California 91103, and
Viewpoint Corporation, a Delaware corporation with its principal place of
business at 498 Seventh Avenue, New York, NY, 10018.

In consideration of the mutual covenants contained herein, and for such other
goods and valuable consideration, the sufficiency of which is acknowledged by
the parties hereto, Overture and Publisher desire to amend the Agreement as
follows:

1.             Conflicts, Use of Terms. In the event of conflict between the
terms and conditions of the Agreement and the terms and conditions of this
Amendment #1, the terms and conditions of this Amendment #1 will control. All
capitalized terms used but not defined herein will have the meaning assigned to
them in the Agreement.

2.

Modification of the Agreement. The Agreement is modified as follows:

Exhibit 1-A is amended to add the mockups attached hereto as “Exhibit 1-A to
Overture Master Agreement – Supplement 1.”

 

 

b.

In addition to the existing terms and conditions of the Agreement, the following
provisions shall apply specifically to the distribution of the Toolbar as
implemented in Exhibit 1-A to Overture Master Agreement – Supplement 1:

[***]

 

3.             No Other Modifications. Except as provided above, the terms and
conditions of this Agreement remain unchanged.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment #1 to the
Agreement to be executed by their duly authorized representatives on the date(s)
set forth below.

Overture Services, Inc.

Viewpoint Corporation

 

Signature   /s/ William Demas                 

Signature  /s/ Michael Salort                   

 

Name  William Demas                               

Name  Michael Salort                                

 

Title  SVP & GM, PBSG                            

Title  VP, Mktg & Business Dev.            

 

Date   5/18/04                                             

Date  5/11/04                                               

 

 

_________________________

***  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designed as [***]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

 


--------------------------------------------------------------------------------



 

 

Exhibit 1-A to Overture Master Agreement – Supplement 1

[***]

 

 

 

_________________________

***  Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designed as [***]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

 

 

 

--------------------------------------------------------------------------------